ORDER DISMISSING APPEAL
The appeal in the above-entitled matter, filed the 6th day of September, 1977, having been received and considered, the Court finds:
The appeal in this matter was filed prematurely as the District Judge had not entered a final award of damages.
2. The rights of both parties will not be prejudiced by the dismissal of this appeal as either party may appeal from the final judgment and award of damages at the appropriate time.
THEREFORE, the appeal in the above-entitled matter, filed the 6th day of September, 1977, is DISMISSED.
Dated this 9th day of June, 1978 .
Marie F. Neswood Acting Chief Justice Of The Navajo Nation